UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL CIGALA,

                                   Plaintiff
                                                                   20 Civ. 1539
                  - against -
                                                                     ORDER
BOY SCOUTS OF AMERICA, et al.,

                                   Defendants.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, the Order dated March 27, 2020, directed the parties to file the joint status

letter by April 9, 2020. ECF 14;

       WHEREAS, the parties have not filed a joint status letter. It is hereby

       ORDERED that the parties shall file a joint status letter by April 17, 2020.



Dated: April 14, 2020
       New York, New York
